                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                     )
                                             )      Case No. 1:08CR00024-14
                                             )
v.                                           )      OPINION AND ORDER
                                             )
REGINALD DARWIN MORTON,                      )      By: James P. Jones
                                             )      United States District Judge
                           Defendant.        )

      Reginald Darwin Morton, Pro Se Defendant.

      Reginald Darwin Morton, a federal inmate, has submitted a letter, which I

will treat as a pro se motion, seeking a sentence reduction under 18 U.S.C. §

3582(c)(2).

      A jury found Morton guilty of drug-related charges on May 29, 2009. I

entered his criminal judgment on September 18, 2009, and sentenced him to 240

months incarceration. J. 2, ECF No. 2267. Morton appealed and the court of

appeals affirmed his conviction but remanded for resentencing based on United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011). United States v. Morton, 443 F.

App’x 775, 781 (4th Cir. 2011) (unpublished). On March 19, 2012, I resentenced

Morton to 210 months imprisonment. Am. J. 2, ECF No. 2789.1 Morton again



      1
         At resentencing, I found that Morton had a Total Offense Level of 36, with a
Criminal History Category of VI, resulting in a custody range of 324 to 405 months.
However, because of the disparity between the scoring of powder and crack cocaine
appealed, and the Fourth Circuit affirmed his sentence. United States v. Morton,

499 F. App’x 310, 313 (4th Cir. 2012) (unpublished).

      Since then, Morton then filed a number of additional motions, including a

Motion to Reduce Sentence, ECF No. 2960, a Motion for a New Trial, ECF No.

3195, and a Motion to Recuse, ECF No. 3196, all of which I denied, ECF Nos.

2962, 3199. Morton appealed the denial of his Motion for a New Trial and Motion

to Recuse, but the Fourth Circuit affirmed, United States v. Morton, 589 F. App’x

231, 231 (4th Cir. 2015) (unpublished). Morton filed two motions to reduce his

sentence under § 3582(c)(2), based on Amendment 782, ECF Nos. 3269, 3276,

which I denied on June 3, 2015, ECF No. 3289.

      Morton thereafter filed a motion to vacate his sentence under 28 U.S.C. §

2255, which was denied on March 13, 2018, ECF No. 3544, and his appeal

dismissed, United States v. Morton, 727 F. App’x 65, 66 (4th Cir. 2018)

(unpublished).

      Morton’s present motion based on Amendment 782 is a repeat of earlier

motions. It is denied for the same reason — that even applying Amendment 782,

his new guideline range (262 to 327 months) would be greater than the 210 month

sentence he received. See U.S. Sentencing Commission Guidelines Manual §



found in the guidelines, I varied downward to a sentence of 210 months. Tr. 10–11, ECF
No. 2837.
                                         -2-
1B1.10(b)(2) (2018). Accordingly, it is ORDERED that Morton’s motion, ECF

No. 3757, is DENIED.


                                        ENTER: October 7, 2019

                                        /s/ JAMES P. JONES
                                        United States District Judge




                                  -3-
